Citation Nr: 1226735	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, claimed as skin growths due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Scott Browne, Attorney at Law



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2004 and October 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salen, North Carolina, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim was previously before the Board in July 2008 and September 2010.  On both occasions the Board remanded the claim for further development.  Unfortunately, further development is still required.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to service connection for a skin disorder.  While the resulting delay is unfortunate, particularly in light of the two prior remands, the Board finds that additional development is necessary with regard to this claim.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below

Specifically, the Board notes that an additional examination is necessary.  In this regard, the Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the United States Court of Appeals for Veterans Claims (Court) stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim... even though the disability resolves prior to the Secretary's adjudication of the claim."  

The examiner who conducted the October 2010 VA examination determined that, other than a scar from a lipoma removal, the Veteran did not demonstrate any skin disorders that may be related to service or any exposure to herbicides therein.  Despite this conclusion, the Board notes that VA treatment records do show treatment for skin conditions and several occasions since the Veteran filed his claim in March 2004.  Specifically, there is evidence that the Veteran was treated for an epidermoid cyst, a rash on his hand, a recurrent rash on his trunk and back,  poikiloderma, and other conditions.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO/AMC should schedule the Veteran for an additional examination to determine, for each condition demonstrated since the Veteran filed his claim in March 2004, whether or not they are etiologically related to service or any exposure therein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Charlotte CBOC, and request all medical records pertaining to the Veteran from September 2009 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA skin examination in support of his claim of entitlement to service connection for a skin disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file, including relevant medical records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to report on the precise nature of any and all skin disorders demonstrated by the Veteran.  The examiner must also determine and set forth each condition for which the Veteran has been treated and/or diagnosed with since he filed his claim in March 2004.  

For each of those conditions - whether current or resolved (since March 2004) - the examiner should then provide an opinion as to whether that condition at least at likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service, including exposure to herbicides.

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

3.  When all of the requested development has been completed the case should be reviewed based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


